 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION
 6

 7                                    UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA

 9
     TROY A. GARCIA                                    Case No.: 2:17-cv-01721-RFB-VCF
10
                               Plaintiff,
11                                                     MOTION TO REMOVE ATTORNEYS
             v.                                        FROM ELECTRONIC SERVICE LIST
12
     SPECIALIZED LOAN SERVICING LLC;
13   AMERICAN HONDA FINANCE CORP.;
     TOYOTA FINANCIAL SERVICES; WELLS
14   FARGO CARD SERVICES; EQUIFAX
     INFORMATION SERVICES, LLC,
15
                               Defendants.
16

17           Defendant American Honda Finance Corporation, hereby moves this Honorable Court for an
18   order removing Chad C. Butterfield, Esq., of the law firm Wilson, Elser, Moskowitz, Edelman &
19   Dicker, LLP, from the service list of counsel in this matter. A Stipulation of Dismissal of American
20   Honda Finance Corporation was entered by the Court on December 18, 2017. (ECF No. 28.)
21           DATED this 11th day of November, 2019.
22                                                  WILSON, ELSER, MOSKOWITZ, EDELMAN
                                                     & DICKER LLP
23
                                                    BY: /s/ Chad C. Butterfield
24                                                      Chad C. Butterfield, Esq.
                                                        Nevada Bar No. 010532
25                                                      300 South Fourth Street, 11th Floor
26                                                      Las Vegas, Nevada 89101
                                                        Attorneys for Defendant
27                                                      AMERICAN HONDA FINANCE
                                                        CORPORATION
                  11-12-2019
28


                                                      1
     1365848V.1
 1                                    CERTIFICATE OF SERVICE

 2           Pursuant to FRCP 5(b), I certify that I am an employee of WILSON ELSER MOSKOWITZ

 3   EDELMAN & DICKER, LLP and that on this 11th day of November, 2019, I did cause a true copy

 4   of the foregoing MOTION TO REMOVE COUNSEL FROM ELECTRONIC SERVICE LIST

 5   to be electronically transmitted to the Clerk of Court using the ECF System for filing. Based on the

 6   records currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to the

 7   following ECF registrants:

 8    David H. Krieger, Esq.                              Jacob D. Bundick, Esq.
      HAINES & KRIEGER, LLC                               Michael Hogue, Esq.
 9    8985 S. Eastern Ave., Suite 350                     GREENBERG TRAURIG, LLP
      Henderson, NV 89123                                 10845 Griffith Peak Drive, Ste. 600
10    Phone: (702) 580-5554                               Las Vegas, Nevada 89135
      Fax: (702) 385-5518                                 Telephone: (702) 792-3773
11    dkrieger@hainesandkrieger.com                       Facsimile: (702) 792-9002
                                                          bundickj@gtlaw.com
12    Matthew I. Knepper, Esq.                            huguem@gtlaw.com
      Miles N. Clark, Esq.                                Counsel for Defendant
13    KNEPPER & CLARK LLC                                 Specialized Loan Servicing, LLC
      5510 So. Fort Apache Rd, Suite 30
14    Las Vegas, Nevada 89148
      Phone: (702) 825-6060
15    Fax: (702) 447-8048
      matthew.knepper@knepperclark.com
16    miles.clark@knepperclark.com
      Attorneys for Plaintiff
17

18
                                          BY:/s/ Lani Maile
19                                            An Employee of
                                              WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
20

21

22

23

24

25

26

27

28


                                                      2
     1365848V.1
